     Case 3:20-cv-00098-MMD-CLB Document 7 Filed 07/13/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     KEITH MANNING SHORT,                               Case No. 3:20-cv-00098-MMD-CLB
7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      STEVE SISOLAK, et al.,                                  CARLA L. BALDWIN
9
                                 Defendants.
10

11          Plaintiff Keith Manning Short brings this case pursuant to 42 U.S.C. § 1983 against

12   Defendants Nevada Governor Steve Sisolak, Nevada Attorney General Aaron Ford,

13   Deputy District Attorney Potter, and District Court Judge Egan Walker. Before the Court is

14   the Report and Recommendation (“R&R”) of United States Magistrate Judge Carla L.

15   Baldwin concerning Short’s application to proceed in forma pauperis (“IFP Application”)

16   (ECF No. 4) and pro se civil rights complaint (“Complaint”) (ECF No. 1-1). (ECF No. 6.)

17   Short had until July 8, 2020, to file an objection to the R&R but has not done so. The Court

18   will accept and adopt the R&R in full.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

22   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

23   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

24   2003) (“De novo review of the magistrate judges’ findings and recommendations is

25   required if, but only if, one or both parties file objections to the findings and

26   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

27   (1983) (providing that the court “need only satisfy itself that there is no clear error on the

28   face of the record in order to accept the recommendation”).
     Case 3:20-cv-00098-MMD-CLB Document 7 Filed 07/13/20 Page 2 of 2


1           Because there is no objection, the Court need not conduct de novo review and is

2    satisfied that there is no clear error. Here, Judge Baldwin recommends granting the IFP

3    Application due to Short’s inability to pay the filing fee. (Id. at 2.) Substantively, she

4    recommends that the Court dismiss the claims and Defendants with prejudice because

5    amendment would be futile. (Id. at 4–5.) Judge Baldwin specifically concluded that the

6    claims are barred under Heck v. Humphrey, 512 U.S. 477, 48 (1994). (Id. at 4.) She

7    separately found that each Defendant should be dismissed because Short fails to make

8    allegations against some Defendants—Sisolak and Ford—while others are immune from

9    suit—Potter and Walker. (Id. at 4–5.) Having reviewed the Complaint, the Court agrees

10   with Judge Baldwin’s recommendations and will adopt the R&R in full.

11          It is therefore ordered, adjudged, and decreed that the Report and

12   Recommendation of Magistrate Judge Carla L. Baldwin (ECF No. 6) is accepted and

13   adopted in its entirety.

14          It is further order that the IFP Application (ECF No. 4) is granted.

15          It is further ordered that the Clerk of the Court file the Complaint (ECF No. 1-1).

16          It is further ordered that the Complaint is dismissed with prejudice and without leave

17   to amend for the reasons stated herein.

18          It is further ordered that the Clerk enter judgment accordingly and close this case.

19          DATED THIS 13th day of July 2020.

20

21

22                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                   2
